United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1091
Issued: December 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 29, 2011 appellant filed a timely appeal from a February 10, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he had
abandoned his request for an oral hearing. The most recent OWCP merit decision is dated
September 3, 2010. As more than 180 days elapsed from the date of issuance of the
September 3, 2010 OWCP decision to the filing of this appeal1, pursuant to the Federal
Employees Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has
jurisdiction over the nonmerit decision.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. 20 C.F.R. § 501.3(f)(2). As OWCP’s decision was
issued on September 3, 2010, the 180-day computation begins September 4, 2010 and ends March 3, 2011.
Appellant’s appeal was received on March 29, 2011 and postmarked March 21, 2011; thus, the Board does not have
jurisdiction over the merits. 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly found that appellant had abandoned his request for
an oral hearing before an OWCP hearing representative.
On appeal, appellant contends that he was unable to connect using the pin code OWCP
provided for the scheduled oral hearing.
FACTUAL HISTORY
On June 28, 2010 appellant, then a 58-year-old postal carrier, filed an occupational
disease claim alleging that he sustained an injury or medical condition on April 14, 2004 as a
result of his federal employment. As he was preparing mail for delivery on April 14, 2004, his
vision became blurry, he experienced dryness in his throat and he started to feel faint and dizzy.
Appellant submitted a U.S. Postal Service routing slip, a SF-50 Personnel Action Form, a screen
from WEBMD reporting the causes of type 2 diabetes and the employing establishment’s
challenge letter.
In a July 16, 2010 letter, OWCP advised appellant of the deficiencies in his claim and
requested additional factual and medical information. In response, appellant submitted an
undated personal statement and several certifications of Health Care Provider, Family and
Medical Leave Act (FMLA) forms. In a June 8, 2004 report, Dr. Naland P. Shenoy, a Boardcertified internist specializing in endocrinology, diabetes and metabolism, advised that appellant
had the onset of type 2 diabetes from about April 15, 2004 and was experiencing significant
visual impairment due to the disease. He noted that it was a “chronic lifelong disease, which will
require frequent visits, occasional hospitalization and may cause illness and incapacitation.”
By decision dated September 3, 2010, OWCP denied the claim finding that the medical
evidence was not sufficient to establish that the claimed condition was causally related to the
accepted work event(s).
On September 27, 2010 appellant disagreed with the decision and requested a telephonic
hearing before an OWCP hearing representative.
In a December 8, 2010 letter, OWCP notified appellant that a telephonic hearing before
an OWCP hearing representative was scheduled for January 10, 2011 at 10:00 a.m. eastern time.
Appellant was provided a toll-free number and a pass code to connect to the hearing
representative and court reporter. The notice was sent to his address of record.
By decision dated February 10, 2011, an OWCP hearing representative found that
appellant abandoned his request for an oral hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified

2

in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claim, an OWCP hearing representative will mail a notice of
the time and place of the hearing to the claimant and any representative at least 30 days before
the scheduled date.4 OWCP has the burden of proving that it mailed notice of a scheduled
hearing to a claimant.5
The authority governing the abandonment of hearings rests with OWCP’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, OWCP’s Branch of Hearings and Review will issue a
formal decision finding that the claimant has abandoned his request for a hearing and return the
case to the district OWCP.6
ANALYSIS
By decision dated September 3, 2010, OWCP denied appellant’s claim on the grounds
the medical evidence did not establish causal relation. Appellant timely requested an oral
hearing (telephonic) before an OWCP hearing representative. In a December 8, 2010 letter, it
notified him that a telephonic oral hearing was scheduled for January 10, 2011 at 10:00 a.m. The
letter was sent to appellant’s address of record.7 The record shows that he did not appear for the
scheduled hearing. Further, appellant did not request a postponement of the hearing or explain
his failure to appear at the hearing within 10 days of the scheduled hearing date of
January 10, 2011. Therefore, the Board finds that he abandoned his request for a hearing.8
On appeal, appellant contends that he was unable to connect to the scheduled hearing
with the pass code OWCP provided. There is no evidence of record that he contacted OWCP to
inform them of such a problem within 10 days of the scheduled hearing. Additionally, this
problem was raised for the first time on appeal, almost three months after the scheduled hearing.9
Appellant also presents arguments regarding the merits of his claim. As noted, the Board is
precluded from reviewing the merits of the claim.
3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).
7

It is presumed in the absence of evidence to the contrary that a notice mailed to an individual in the ordinary
course of business was received. See Michelle R. Littlejohn, supra note 5.
8

See id.

9

Appellant also submitted new evidence on appeal. However, the Board is precluded from reviewing evidence
which was not before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

3

CONCLUSION
The Board finds that OWCP properly found that appellant abandoned his request for an
oral hearing before an OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

